Case: 19-1177    Document: 86     Page: 1   Filed: 01/30/2020




   United States Court of Appeals
       for the Federal Circuit
                  ______________________

             KONINKLIJKE PHILIPS N.V.,
                     Appellant

                             v.

    GOOGLE LLC, MICROSOFT CORPORATION,
          MICROSOFT MOBILE INC.,
                    Appellees
             ______________________

                        2019-1177
                  ______________________

     Appeal from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in No. IPR2017-
 00447.
                  ______________________

                Decided: January 30, 2020
                 ______________________

    JUSTIN J. OLIVER, Venable LLP, Washington, DC, ar-
 gued for appellant.

     DAVID M. KRINSKY, Williams & Connolly LLP, Wash-
 ington, DC, argued for all appellees. Appellee Google LLC
 also represented by KEVIN HARDY, AARON P. MAURER,
 ANDREW V. TRASK.

    CHRISTINA JORDAN MCCULLOUGH, Perkins Coie, LLP,
 Seattle, WA, for appellees Microsoft Corporation, Microsoft
Case: 19-1177    Document: 86      Page: 2    Filed: 01/30/2020




 2                     KONINKLIJKE PHILIPS N.V. v. GOOGLE LLC




 Mobile Inc. Also represented by CHAD S. CAMPBELL, Phoe-
 nix, AZ.
                  ______________________

     Before PROST, Chief Judge, NEWMAN and MOORE,
                     Circuit Judges.
 PROST, Chief Judge.
     Koninklijke Philips N.V. (“Philips”) appeals the deci-
 sion of the Patent Trial and Appeal Board (“Board”) in an
 inter partes review of U.S. Patent No. 7,529,806 (“the ’806
 patent”), in which the Board found that claims 1–11 were
 unpatentable as obvious. For the reasons below, we af-
 firm. 1
                        BACKGROUND
                               I
     The ’806 patent identifies two prior art technologies for
 delivering digital content for playback on a client device:
 downloading and streaming. The ’806 patent states that
 the downloading approach suffers from delay because the
 user cannot play back the digital content until after the en-
 tire file finishes downloading. The patent also states that
 streaming generally requires “two-way intelligence” and a
 “high level of integration between client and server soft-
 ware,” which “mostly excludes third parties from develop-
 ing custom server software . . . and/or client applications.”
 ’806 patent col. 1 ll. 24, 36–41.




     1   Appellee Google LLC argues that, even if we disa-
 gree with the Board’s findings on obviousness, we can af-
 firm the judgment as to claims 1–9 and 11 on the
 alternative ground that the claims are anticipated. Be-
 cause we affirm the Board’s obviousness findings, we do not
 reach this issue.
Case: 19-1177     Document: 86     Page: 3    Filed: 01/30/2020




 KONINKLIJKE PHILIPS N.V. v. GOOGLE LLC                      3



      The ’806 patent offers a hybrid approach as a solution.
 In particular, the alleged invention relates to a method of
 forming a media presentation using a control information
 file that (a) offers the media presentation in multiple alter-
 native formats to allow a client device’s media player to
 “automatically choose the format compatible with the cli-
 ent’s play-out capabilities,” id. at col. 3 ll. 55–56; and
 (b) provides the media presentation in multiple files so the
 media player can download the next file concurrently with
 playback of the previous file, see id. at claim 1. Compared
 to the traditional downloading approach, the alleged inven-
 tion purportedly reduces delay because the media player
 can download the next portion of a media presentation con-
 currently with playback of the previous portion. The al-
 leged invention also purportedly avoids any need for “two-
 way intelligence” or “integration” between the client and
 server software by permitting the media player itself to
 choose which of the multiple alternative formats is most
 appropriate.
     Claim 1 is representative and recites:
     1. A method of, at a client device, forming a media
     presentation from multiple related files, including
     a control information file, stored on one or more
     server computers within a computer network, the
     method comprising acts of:
     [1] downloading the control information file to the
     client device;
     [2] the client device parsing the control information
     file; and based on parsing of the control infor-
     mation file, the client device:
     [3] identifying multiple alternative f[il]es corre-
     sponding to a given segment of the media presen-
     tation,
     [4] determining which files of the multiple alterna-
     tive files to retrieve based on system restraints;
Case: 19-1177      Document: 86      Page: 4     Filed: 01/30/2020




 4                      KONINKLIJKE PHILIPS N.V. v. GOOGLE LLC




     [5] retrieving the determined file of the multiple al-
     ternative files to begin a media presentation,
     wherein if the determined file is one of a plurality
     of files required for the media presentation, the
     method further comprises acts of:
     [6] concurrent with the media presentation, re-
     trieving a next file; and
     [7] using content of the next file to continue the me-
     dia presentation.
 Id. at claim 1 (bracketed numbers added for ease of discus-
 sion). 2 Method steps identified above as steps [6] and [7]
 only occur “if the determined file is one of a plurality of files
 required for the media presentation” (“the conditional
 statement”).
                                II
     There are two prior art references relevant to this ap-
 peal: Synchronized Multimedia Integration Language 1.0
 Specification (“SMIL 1.0”) and Kien A. Hua et al., 2PSM:
 An Efficient Framework for Searching Video Information
 in a Limited-Bandwidth Environment, 7 Multimedia Sys-
 tems 396 (1999) (“Hua”).
     SMIL 1.0 describes a computer language in which a de-
 signer creates a SMIL file that specifies the relationship
 among media files that collectively make up a media
 presentation. For example, SMIL 1.0 teaches a “switch”
 element that specifies a set of alternative files from which
 only one should be chosen by a media player. J.A. 243–44.
 The switch element can, for instance, specify two audio



     2    Google contends that claim 1 is representative. Ap-
 pellee’s Br. 4. Philips neither disputes the representative-
 ness of claim 1 nor makes any arguments suggesting that
 claim 1 is not representative.
Case: 19-1177     Document: 86       Page: 5   Filed: 01/30/2020




 KONINKLIJKE PHILIPS N.V. v. GOOGLE LLC                       5



 files of different quality and instruct a media player to se-
 lect one of the files based on the client system’s bandwidth.
 J.A. 246. SMIL 1.0 also teaches a “seq” element that in-
 structs a media player to play a list of files in sequence, one
 after another. J.A. 237–38; see also Appellant’s Br. 7–8.
 SMIL 1.0 does not disclose a way to specify the timing for
 playback of a particular media file relative to the timing of
 downloading another media file.
      Hua provides a “review [of] the conventional pipelining
 scheme.” J.A. 316. Hua explains that pipelining refers to
 dividing a media presentation into multiple segments (S0,
 S1, etc.) and playing segment Sn while S(n+1) is downloading.
 So long as the playback duration of Sn “eclipse[s]” the
 download time for S(n+1), the media presentation can be con-
 tinuously played back starting after the first segment S0
 finishes downloading. Id.
                               III
      Google LLC (“Google”) filed a petition for inter partes
 review presenting two grounds of unpatentability. First,
 Google alleged that claims 1–7 and 9–11 of the ’806 patent
 are anticipated by SMIL 1.0. 3 Google Inc. v. Koninklijke
 Philips N.V., No. IPR2017-00447, Paper 2, at 20 (P.T.A.B.
 Dec. 9, 2016) (“Petition”). Google argued that because steps
 [6] and [7] of claim 1 are only required if the conditional
 statement is met, these steps are not limiting and thus can
 be ignored in the anticipation analysis. Google did not ad-
 dress how or whether SMIL 1.0 would disclose these steps
 if they were considered limiting.
     Second, Google contended that, even if SMIL 1.0 did
 not anticipate any claims, and even if steps [6] and [7] are
 limiting, claims 1–11 “would nevertheless have been obvi-
 ous over SMIL 1.0 in light of the general knowledge of the


     3   Google also alleged that claims 12–13 were antici-
 pated, but those claims are not at issue on appeal.
Case: 19-1177    Document: 86     Page: 6    Filed: 01/30/2020




 6                    KONINKLIJKE PHILIPS N.V. v. GOOGLE LLC




 [skilled artisan] regarding distributed multimedia presen-
 tation systems as of the priority date.” Id. at 40 (emphasis
 added). 4 Citing Hua and an expert declaration as author-
 ity, the petition contended that “‘[p]ipelining’ was a well-
 known design technique that minimized the amount of
 time a user would have to wait to receive multimedia con-
 tent” and that a skilled artisan “would have been motivated
 to use pipelining with SMIL” to “minimize the amount of
 time a user would have to wait to view a media presenta-
 tion.” Id. at 42–43.
     In its preliminary response, Philips argued that it was
 inappropriate for Google to rely on Hua as evidence of gen-
 eral knowledge but rather was required to make Hua “part
 of the combination” and “explain[] how [Hua] would have
 been combined with SMIL 1.0.” Google Inc. v. Koninklijke
 Philips N.V., No. IPR2017-00447, Paper 6, at 42 (P.T.A.B.
 Mar. 13, 2017) (“Preliminary Response”); see also id. at 49–
 52. Philips also argued that Google could not rely on “con-
 clusory statements of ‘general knowledge’” to supply a
 missing claim limitation. Id. at 51.
     The Board instituted review on three grounds, includ-
 ing both grounds raised by Google. In addition, although
 the Board disagreed with Philips that there was “any error
 in [Google] relying on Hua as evidence of the knowledge of
 a person [of] ordinary skill in the art,” the Board stated
 that “[n]onetheless, for clarity, we exercise our discretion
 and institute an inter partes review on the additional
 ground that claims 1–11 would have been obvious over
 SMIL 1.0 and Hua based on the arguments and evidence
 presented in the Petition.” Google Inc. v. Koninklijke




     4   Google also alleged that claims 12–16 were un-
 patentable as obvious, but those claims are not at issue on
 appeal.
Case: 19-1177    Document: 86      Page: 7    Filed: 01/30/2020




 KONINKLIJKE PHILIPS N.V. v. GOOGLE LLC                     7



 Philips N.V., No. IPR2017-00447, Paper 7, at 18 (P.T.A.B.
 June 8, 2017) (“Institution Decision”).
      The Board construed the claim term “a given segment
 of [a/the] media presentation” to mean “a media presenta-
 tion with multiple segments.” Google Inc. v. Koninklijke
 Philips N.V., No. IPR2017-00447, Paper 29, at 7–8 (Sept.
 6, 2018) (“Final Written Decision”) (alteration in original).
 As conceded by Google, under this claim construction, the
 conditional statement of claim 1—i.e., “if the determined
 file is one of a plurality of files required for the media
 presentation”—is always satisfied, rendering the steps
 that follow mandatory and limiting. See, e.g., Appellee’s
 Br. 53–54. 5
     In view of this claim construction, the Board concluded
 that Google had not demonstrated that any of the claims
 were anticipated. Final Written Decision, at 10. But the
 Board concluded that Google had demonstrated that claims
 1–11 would have been obvious in view of SMIL 1.0. In ad-
 dition, “[f]or the same reasons,” and based on “the same ar-
 guments and evidence,” the Board concluded that Google
 had demonstrated that claims 1–11 would have been obvi-
 ous over SMIL 1.0 in view of Hua. Id. at 38–39.
    Philips appealed.      We have jurisdiction under 28
 U.S.C. § 1295(a)(4)(A).




     5    Although Google disputes this construction, it does
 so only in relation to its argument that we can affirm the
 judgment as to claims 1–9 and 11 on the alternative ground
 that the claims are anticipated. Because we do not reach
 this alternative avenue for affirmance, we do not reach this
 claim construction dispute. Moreover, as explained below,
 even under the Board’s construction, substantial evidence
 supports the Board’s findings that claims 1–11 are un-
 patentable as obvious.
Case: 19-1177     Document: 86      Page: 8    Filed: 01/30/2020




 8                     KONINKLIJKE PHILIPS N.V. v. GOOGLE LLC




                          DISCUSSION
     Obviousness is a legal question based on underlying
 fact findings. Purdue Pharma L.P. v. Epic Pharma, LLC,
 811 F.3d 1345, 1351 (Fed. Cir. 2016). We review the
 Board’s legal determinations de novo and its underlying
 factual determinations for substantial evidence. Rambus
 Inc. v. Rea, 731 F.3d 1248, 1251 (Fed. Cir. 2013).
      As stated previously, the Board found that claims 1–11
 would have been obvious over SMIL 1.0 in light of Hua, and
 SMIL 1.0 alone. On appeal, Philips advances three argu-
 ments challenging these obviousness findings. First,
 Philips argues that the Board erred by instituting inter
 partes review on the ground that the claims would have
 been obvious over SMIL 1.0 in light of Hua because Google
 did not advance that combination of prior art in its petition.
 Second, Philips contends that the Board erred in finding
 that the claims would have been obvious in view of SMIL
 1.0 because the Board impermissibly relied on “general
 knowledge” to supply a missing claim limitation. Third,
 Philips argues that even if we reject one or both of Philips’s
 first two arguments, the Board’s obviousness findings are
 nevertheless unsupported by substantial evidence. We dis-
 cuss each of these arguments in turn.
                               I
      We begin with Philips’s first argument that the Board
 erred by instituting inter partes review on a ground not ad-
 vanced in Google’s petition. The Board instituted inter
 partes review on three grounds of unpatentability: (1) an-
 ticipation in view of SMIL 1.0; (2) obviousness over SMIL
 1.0; and (3) obviousness over SMIL 1.0 in combination with
 Hua. It is undisputed that Google’s petition advanced only
 the first two grounds; the petition did not allege the third.
 See, e.g., Appellee’s Br. 45 (“The Board instituted [the
 ground identified by Google in its petition], as well as a sec-
 ond obviousness ground based on ‘SMIL 1.0 and Hua.’”); see
 also Petition, at 20 (identifying ground 1 as anticipation by
Case: 19-1177    Document: 86      Page: 9    Filed: 01/30/2020




 KONINKLIJKE PHILIPS N.V. v. GOOGLE LLC                     9



 SMIL 1.0); id. at 40 (identifying ground 2 as obviousness
 over SMIL 1.0); Institution Decision, at 18.
      We hold that the Board erred by instituting inter
 partes review based on a combination of prior art refer-
 ences not advanced in Google’s petition. Under 35 U.S.C.
 § 311(a), a party may seek inter partes review by filing “a
 petition to institute an inter partes review.” The Supreme
 Court has explained that this language does not “contem-
 plate a petition that asks the Director to initiate whatever
 kind of inter partes review he might choose.” SAS Inst. Inc.
 v. Iancu, 138 S. Ct. 1348, 1355 (2018). Rather, “[f]rom the
 outset, we see that Congress chose to structure a process in
 which it’s the petitioner, not the Director, who gets to de-
 fine the contours of the proceeding.” Id. More specifically,
 “the statute envisions that a petitioner will seek an inter
 partes review of a particular kind—one guided by a petition
 describing ‘each claim challenged’ and ‘the grounds on
 which the challenge to each claim is based.’” Id. (quoting
 35 U.S.C. § 312(a)(3)); see also id. (“[R]ather than create
 (another) agency-led, inquisitorial process for reconsider-
 ing patents, Congress opted for a party-directed, adversar-
 ial process.”).
     In addition, 35 U.S.C. § 314(b) states that “[t]he Direc-
 tor shall determine whether to institute an inter partes re-
 view . . . pursuant to a petition.” Thus, as explained by the
 Supreme Court, § 314(b) informs us that the Director
     is given only the choice “whether” to institute an
     inter partes review. That language indicates a bi-
     nary choice—either institute review or don’t. And
     by using the term “pursuant to,” Congress told the
     Director what he must say yes or no to: an inter
     partes review that proceeds “[i]n accordance with”
     or “in conformance to” the petition.
 SAS, 138 S. Ct. at 1355–56 (quoting Oxford English Dic-
 tionary (3d ed. Mar. 2016), www.oed.com/view/En-
 try/155073) (alteration in original); see also id. at 1356
Case: 19-1177    Document: 86      Page: 10    Filed: 01/30/2020




 10                    KONINKLIJKE PHILIPS N.V. v. GOOGLE LLC




 (“The rest of the statute confirms, too, that the petitioner’s
 petition, not the Director’s discretion, is supposed to guide
 the life of the litigation.”).
      Turning back to this case, in its institution decision,
 the Board stated, “we exercise our discretion and institute
 an inter partes review on the additional ground that claims
 1–11 would have been obvious over SMIL 1.0 and Hua
 based on the arguments and evidence presented in the Pe-
 tition.” 6 Institution Decision, at 18 (emphases added). Alt-
 hough the Board is not limited by the exact language of the
 petition, see, e.g., Sirona Dental Sys. GmbH v. Institut
 Straumann AG, 892 F.3d 1349, 1356 (Fed. Cir. 2018), the
 Board does not “enjoy[] a license to depart from the petition
 and institute a different inter partes review of his own de-
 sign.” See SAS, 138 S. Ct. at 1356 (emphasis in original).
 Accordingly, we conclude that the Board erred when it in-
 stituted inter partes review based on a combination of prior
 art references Google did not advance in its petition.
     Google’s counterarguments are unpersuasive. First,
 Google argues that the Board properly instituted inter
 partes review on obviousness over SMIL 1.0 in view of Hua
 because the Board did so only “for clarity,” and only on “the
 [same] arguments and evidence” Google presented in its
 petition as to why the claims would have been obvious over
 SMIL 1.0. See Institution Decision, at 18. However, as we
 explained, it is the petition, not the Board’s “discretion,”
 that defines the metes and bounds of an inter partes re-
 view. See SAS, 138 S. Ct. at 1355–56. And Google’s peti-
 tion did not advance an argument that the challenged
 claims would have been obvious over SMIL 1.0 in combina-
 tion with Hua.




      6  We note that the Director has delegated the insti-
 tution decision to the Board. See 37 C.F.R. § 42.4.
Case: 19-1177    Document: 86      Page: 11   Filed: 01/30/2020




 KONINKLIJKE PHILIPS N.V. v. GOOGLE LLC                    11



     Second, citing to our decisions in Anacor Pharmaceuti-
 cals, Inc. v. Iancu, 889 F.3d 1372, 1379 (Fed. Cir. 2018),
 and Genzyme Therapeutic Products Ltd. Partnership v. Bi-
 omarin Pharmaceutical Inc., 825 F.3d 1360, 1366 (Fed. Cir.
 2016), Google argues that the Board “need not adhere un-
 thinkingly to the evidence and arguments precisely as for-
 mulated in the petition” so long as the Board “provide[s]
 reasonable notice of the invalidity arguments at issue and
 an opportunity for the Patent Owner to be heard in re-
 sponse to those arguments.” Appellee’s Br. 49.
     Google’s reliance on Anacor and Genzyme is misplaced.
 Both Anacor and Genzyme relate to the circumstances un-
 der which the Board can rely on evidence not raised in the
 petitioner’s petition to support the grounds that were
 raised in the petition. See Anacor, 889 F.3d at 1364–67;
 Genzyme, 825 F.3d at 1366. These cases do not concern
 whether the Board has discretion to institute an inter
 partes review on a ground of unpatentability not raised in
 the petitioner’s petition. Thus, we find Google’s reliance on
 these cases unpersuasive.
     In sum, we conclude that the Board erred by instituting
 inter partes review of claims 1–11 of the ’806 patent based
 on obviousness over SMIL 1.0 and Hua because Google did
 not advance such a combination of references in its peti-
 tion.
                              II
     Next we address Philips’s contention that the Board
 erred in relying on “general knowledge” to supply a missing
 claim limitation. Philips advances two arguments in sup-
 port of this assertion.
     First, Philips argues that because 35 U.S.C. § 311(b)
 expressly limits inter partes reviews to “prior art consist-
 ing of patents or printed publications,” and because general
 knowledge is neither of those, § 311(b) prohibits use of
Case: 19-1177    Document: 86      Page: 12     Filed: 01/30/2020




 12                    KONINKLIJKE PHILIPS N.V. v. GOOGLE LLC




 general knowledge to supply a missing claim limitation in
 an inter partes review. We disagree.
     Although the prior art that can be considered in inter
 partes reviews is limited to patents and printed publica-
 tions, it does not follow that we ignore the skilled artisan’s
 knowledge when determining whether it would have been
 obvious to modify the prior art. Indeed, under 35 U.S.C.
 § 103, the obviousness inquiry turns not only on the prior
 art, but whether “the differences between the claimed in-
 vention and the prior art are such that the claimed inven-
 tion as a whole would have been obvious . . . to a person
 having ordinary skill in the art to which the claimed inven-
 tion pertains.” 35 U.S.C. § 103. Regardless of the tribunal,
 the inquiry into whether any “differences” between the in-
 vention and the prior art would have rendered the inven-
 tion obvious to a skilled artisan necessarily depends on
 such artisan’s knowledge. Dow Jones & Co. v. Ablaise Ltd.,
 606 F.3d 1338, 1349, 1353 (Fed. Cir. 2010) (affirming the
 district court’s grant of summary judgment of invalidity on
 “grounds of obviousness under [a single prior art reference]
 in view of general knowledge in the field,” in part because
 the obviousness “analysis requires an assessment of the ‘. . .
 background knowledge possessed by a person having ordi-
 nary skill in the art’” (emphasis added) (quoting KSR Int’l
 Co. v. Teleflex, Inc., 550 U.S. 398, 401 (2007))); see also Ar-
 endi S.A.R.L. v. Apple Inc., 832 F.3d 1355, 1361 (Fed. Cir.
 2016) (in an inter partes review, acknowledging that com-
 mon sense and common knowledge can, under certain cir-
 cumstances, be used to supply a missing limitation);
 Randall Mfg. v. Rea, 733 F.3d 1355, 1362–63 (Fed. Cir.
 2013) (in an ex parte reexamination, in which the applica-
 ble prior art is similarly limited to patents and printed pub-
 lications, determining that “[a]s KSR established, the
 knowledge of such an artisan is part of the store of public
 knowledge that must be consulted when considering
 whether a claimed invention would have been obvious”).
Case: 19-1177    Document: 86      Page: 13    Filed: 01/30/2020




 KONINKLIJKE PHILIPS N.V. v. GOOGLE LLC                     13



     Here, Google properly alleged that although SMIL 1.0
 did not disclose each and every element of the claimed in-
 vention, the differences between the claimed invention and
 SMIL 1.0 are such that the claimed invention would have
 been obvious to a person having ordinary skill in the art
 when considering SMIL 1.0. In particular, Google properly
 alleged that a skilled artisan would have known about
 pipelining and been motivated to combine pipelining with
 SMIL 1.0. See, e.g., Petition, at 40–43.
      Second, Philips argues that even if the Board is permit-
 ted to rely on general knowledge to supply a missing claim
 limitation in an inter partes review, doing so in this case
 violates Arendi. In Arendi, we cautioned that although
 “common sense and common knowledge have their proper
 place in the obviousness inquiry,” (a) invoking “common
 sense . . . to supply a limitation that was admittedly miss-
 ing from the prior art” should generally only be done when
 “the [missing] limitation in question [is] unusually simple
 and the technology particularly straightforward;” and
 (b) references to common sense “cannot be used as a whole-
 sale substitute for reasoned analysis and evidentiary sup-
 port.” 832 F.3d at 1361–62. We concluded in Arendi that
 the Board erred in relying on common sense because such
 reliance was based merely upon “conclusory statements
 and unspecific expert testimony.” Id. at 1366.
     Philips argues that this case is analogous to Arendi.
 We disagree. In Arendi, the Board relied on nothing more
 than “conclusory statements and unspecific expert testi-
 mony” in finding that it would have been “common
 sense . . . to supply a limitation that was admittedly miss-
 ing from the prior art,” id. at 1362, 1366 (emphasis added).
 Conversely, here the Board relied on expert evidence,
 which was corroborated by Hua, in concluding that pipelin-
 ing was not only in the prior art, but also within the general
 knowledge of a skilled artisan. Moreover, Philips offered
 no evidence to rebut the conclusion that a skilled artisan
 would have known about pipelining.
Case: 19-1177    Document: 86      Page: 14   Filed: 01/30/2020




 14                   KONINKLIJKE PHILIPS N.V. v. GOOGLE LLC




     In sum, we conclude that the Board did not violate
 § 311(b) or the inter partes review statute in determining
 that the claims would have been obvious over SMIL 1.0 in
 light of the general knowledge of a skilled artisan.
                             III
     Finally, Philips argues that substantial evidence does
 not support the Board’s determination that the claims
 would have been obvious over SMIL 1.0 in light of a skilled
 artisan’s general knowledge. We disagree.
      We focus our attention on the Board’s analysis with re-
 spect to representative claim 1. The Board thoroughly ex-
 plained why SMIL 1.0 combined with pipelining disclose
 all the limitations of claim 1. Final Written Decision, at
 17–27. In addition, relying on an expert declaration and
 Hua as evidence of a skilled artisan’s general knowledge,
 the Board found that a skilled artisan “would have been
 motivated to reduce the wait time to receive media content
 over the Internet by using pipelining with SMIL 1.0.” Id.
 at 22–23; see J.A. 315; J.A. 199–200 (¶ 202). The Board
 also determined that there would have been a reasonable
 expectation of success. Final Written Decision, at 23. We
 therefore conclude that the Board’s findings are supported
 by substantial evidence.
     Philips’s counterarguments are unavailing. For exam-
 ple, Philips argues that SMIL 1.0 and Hua’s teaching of
 conventional pipelining cannot be combined because SMIL
 1.0 is incompatible with Hua’s teaching of dynamic re-seg-
 mentation of video content. See, e.g., Appellant’s Reply Br.
 3. However, the relevant inquiry is not whether a skilled
 artisan would have been motivated to combine SMIL 1.0
 with the teachings of Hua, but rather whether a skilled ar-
 tisan would have been motivated to combine SMIL 1.0 with
 his general knowledge of pipelining. And, as noted above,
 substantial evidence, including expert testimony, supports
 the Board’s determination that a skilled artisan would
 have been motivated to combine SMIL 1.0 with his
Case: 19-1177     Document: 86      Page: 15     Filed: 01/30/2020




 KONINKLIJKE PHILIPS N.V. v. GOOGLE LLC                        15



 knowledge of conventional pipelining (i.e., simultaneous
 download and playback) to achieve the claimed invention.
 See Final Written Decision, at 26; see also, e.g., J.A. 198–
 203 (¶¶ 198–207).
     Philips also argues that the Board impermissibly relies
 on the notion that SMIL 1.0 and pipelining can exist “sim-
 ultaneously” but fails to explain a reason for combining the
 elements in the manner claimed. See, e.g., Appellant’s Br.
 39. Philips ignores the Board’s extensive findings, which
 are supported by substantial evidence, explaining how a
 skilled artisan would have been motivated to combine
 SMIL 1.0 with pipelining to achieve the claimed method.
 See, e.g., Final Written Decision, at 22–27; see also, e.g., J.A.
 198–203 (¶¶ 198–207).
     Philips further argues that “[t]he Board’s combination
 also fails because the basis for the combination rests on the
 patentee’s own disclosure.” Appellant’s Br. 35–40, 50–51.
 More specifically, Philips argues that the Board impermis-
 sibly relied on the ’806 patent’s disclosure that a client de-
 vice can playout one file while downloading another via a
 multithreaded environment and that “working with
 threads is a skill common for software engineers.” See ’806
 patent col. 3 ll. 20–30; see also Appellant’s Br. 35–36.
 Philips reasons that this statement only relates to enable-
 ment—i.e., that pipelining could be implemented with well-
 known multithreading techniques—and has no bearing on
 the obviousness inquiry. Appellant’s Reply Br. 15–19.
     The Board’s reliance on the ’806 patent’s disclosure was
 proper. As an initial matter, it is appropriate to rely on
 admissions in a patent’s specification when assessing
 whether that patent’s claims would have been obvious.
 See, e.g., PharmaStem Therapeutics, Inc. v. ViaCell, Inc.,
 491 F.3d 1342, 1362 (Fed. Cir. 2007) (“Admissions in the
 specification regarding the prior art are binding on the pa-
 tentee for purposes of a later inquiry into obviousness.”).
 What matters is that substantial evidence supports the
Case: 19-1177    Document: 86      Page: 16     Filed: 01/30/2020




 16                    KONINKLIJKE PHILIPS N.V. v. GOOGLE LLC




 findings and inferences made based on those admissions.
 Here, the Board properly relied on this disclosure as evi-
 dence that it would have been within a skilled artisan’s
 abilities to take advantage of multithreaded environments
 to develop a simultaneous download and playback applica-
 tion. See J.A. 202–203. The Board supported its additional
 findings—including that a skilled artisan would have been
 motivated to combine SMIL 1.0 with pipelining to achieve
 the claimed invention and would have had a reasonable ex-
 pectation of success in doing so—with, for example, cita-
 tions to an expert declaration as well as the Hua reference.
 See, e.g., Final Written Decision, at 22–23; see also J.A. 315;
 J.A. 199–200 (¶ 202).
     Accordingly, we determine that the Board’s factual
 findings underlying its obviousness determination are sup-
 ported by substantial evidence.
                         CONCLUSION
     We have considered Philips’s remaining arguments but
 find them unpersuasive. For the foregoing reasons, we af-
 firm the Board’s decision that claims 1–11 of the ’806 pa-
 tent are unpatentable as obvious.
                         AFFIRMED